Title: To Alexander Hamilton from James McHenry, 30 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 30. September 1799.
          
          I have the honor to enclose you Copies of two Contracts entered into with Elias B Dayton for the supply of the Troops in the State of New Jersey—one of them for the remainder of the present year and the other for the year One thousand eight hundred—
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Alexr. Hamilton
        